         Case 1:18-cv-08828-KPF Document 51 Filed 03/20/19 Page 1 of 4
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
\                                                    Southern District of New York

                                                     86 Chambers Street
                                                     New York, New York 10007

                                                     March 20, 2019

BY ECF
The Honorable Katherine Polk Failla
United States District Judge
40 Foley Square
New York, NY 10007

               Re: Nicholas v. Trump, No. 18 Civ. 8828 (KPF)

Dear Judge Failla:

        This Office represents the defendants Donald J. Trump, in his official capacity as
President of the United States, the Federal Emergency Management Agency (“FEMA”), Peter T.
Gaynor, in his official capacity as Acting Administrator of FEMA,1 the Federal Communications
Commission (the “FCC”), and Ajit Pai, in his official capacity as Chairman of the FCC
(collectively, the “Government”), in the above-referenced action brought by plaintiffs JB
Nicholas, Kristine Rakowsky, and Liane Nikitovich (collectively, “Plaintiffs”). I write
respectfully pursuant to Part 4.A of the Court’s Individual Rules to request a pre-motion
conference concerning the Government’s anticipated motion to dismiss. For the reasons that
follow, Plaintiffs’ amended complaint should be dismissed in its entirety. Plaintiffs do not
consent to the anticipated motion.

Background

        Plaintiffs seek a declaratory judgment and an injunction enjoining the Government from
issuing Presidential Alerts to cellular telephones through the Wireless Emergency Alerts
(“WEA”) system. Am. Compl. ¶ 2, Prayer for Relief. Plaintiffs bring five claims alleging
violations of the First Amendment, Fifth Amendment, and Administrative Procedure Act, the
first four of which relate to Plaintiffs’ fears of how the WEA system may be used in the future,
and the fifth of which relates to the FCC’s order granting limited waiver to permit the October 3,
2018, test of the WEA system. Id. ¶¶ 59–89. Plaintiffs seek the ability to “opt-out” of WEA
Presidential Alerts, either for themselves or for their minor children. Plaintiffs also allege that
there is a lack of clarity as to what “would justify a Presidential Alert.” Id. ¶¶ 49, 52–57.

         The WEA system has several classes of alerts, one of which is the “Presidential Alert.”
Id. ¶ 4. Such alerts cannot be opted out of by consumers, but cellular providers may opt out. Id.
¶¶ 5, 36–37. Plaintiffs allege that a Presidential Alert may be initiated only by the President, but
FEMA is “responsible for the maintenance and implementation of WEAs,” and the FCC

1
 Acting Director Gaynor is automatically substituted in place of former Director William B.
Long pursuant to Fed. R. Civ. P. 25(d).
          Case 1:18-cv-08828-KPF Document 51 Filed 03/20/19 Page 2 of 4
The Honorable Katherine Polk Failla
Page 2

“regulat[es] commercial mobile service providers, including with respect to the transmission and
delivery of Presidential Alerts” through its implementing regulations. Id. ¶¶ 13, 14, 16, 39.
Plaintiffs assert that the Government violates the APA and the Constitution by “authorizing,
enabling and implementing Presidential Alerts.” Id. ¶ 7.

Plaintiffs Lack Standing

         Plaintiffs bear the burden of alleging facts establishing the “irreducible constitutional
minimum of standing.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). The complaint
must clearly allege facts demonstrating that Plaintiffs have “(1) suffered an injury in fact, (2) that
is fairly traceable to the challenged conduct of defendant, and (3) that is likely to be redressed by
a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016).

        Plaintiffs lack standing because they have not alleged facts demonstrating an injury in
fact that is “concrete and particularized” and “actual or imminent, not conjectural or
hypothetical.” Lujan, 504 U.S. at 560. Plaintiffs cannot depend on future injury for standing
purposes if that injury will only arise “at some indefinite future time.” See id. at 564. With
respect to future Presidential Alerts (actual or tests), Plaintiffs do not allege that such alerts are
actual or imminent, as opposed to conjectural or hypothetical. Indeed, contrary to Plaintiffs’
conclusory allegation, Am. Compl. ¶ 58, the periodic testing of the WEA system (as one of four
parts of the Integrated Public Alert and Warning System2) does not utilize Presidential Alerts.
See Order (the “Waiver Order”) in PS Docket No. 15-91, No. 15-94, FCC 18-752 (July 20,
2018), at ¶ 3 (“[U]nlike the end-to-end WEA tests allowable starting in May 2019, the
nationwide WEA test will be sent under the Presidential classification.”). Plaintiffs offer, at best,
“[a]llegations of possible future injury” founded on a speculative, conjectural harm of a future
Presidential Alert — not a “threatened injury” that is “certainly impending” — and thus, they
“do not satisfy the requirements of Article III.” Whitmore v. Arkansas, 495 U.S. 149, 158 (1990).

The Court Lacks Jurisdiction Over Challenges to FCC Regulations and Orders

        All of Plaintiffs’ claims regarding the inability to opt out of Presidential Alerts concern
the validity of the regulations promulgated by the FCC in Title 47, Part 10, Subpart D of the
Code of Federal Regulations, and of the Waiver Order permitting the October 3, 2018, test of the
WEA system. See Am. Compl. ¶¶ 3–4, 19, 39–47. The Court lacks jurisdiction over these claims
because Plaintiffs have brought their challenge (a) in the wrong court, and (b) too late.

       Any proceeding to enjoin, set aside, annul, or suspend any final order of the Federal
Communications Commission must be brought in the court of appeals.3 See 28 U.S.C. § 2342(1);
47 U.S.C. § 402(a); see also Kahn v. iBiquity Digital Corp., No. 06 Civ. 1536 (NRB), 2006 WL
3592366, at *3 (S.D.N.Y. Dec. 6, 2006) (“[A] district court may review neither the FCC’s
regulatory actions nor the outcome of those actions.”); Jones v. FCC, No. 01 Civ. 693 (DLC),

2
 This system encompasses four emergency alerting systems: WEA, the Emergency Alert
System, NOAA Weather Radio, and the All-Hazards Emergency Message Collection System.
3
 Certain orders must be challenged in the U.S. Court of Appeals for the District of Columbia
Circuit, but that provision is inapplicable to this matter. See 47 U.S.C. § 402(b).
          Case 1:18-cv-08828-KPF Document 51 Filed 03/20/19 Page 3 of 4
The Honorable Katherine Polk Failla
Page 3

2002 WL 2018521, at *2 (S.D.N.Y. Sept. 4, 2002) (“Congress has vested exclusive jurisdiction
to review final FCC orders in the Courts of Appeals.”); id. at *3 (“Beyond the limited grant to
the district courts of jurisdiction over forfeiture orders, the Communications Act of 1934, 47
U.S.C. § 151 et seq., ‘cuts off original jurisdiction’ in those courts in all other cases.” (quoting
Telecomm. Research & Action Ctr. v. FCC, 750 F.2d 70, 77 (D.C. Cir. 1984))). Moreover, any
petition to review such an order must be filed “within 60 days after its entry” in the “court of
appeals wherein venue lies.” 28 U.S.C. § 2344. This timeliness requirement is jurisdictional.
New York v. United States, 568 F.2d 887, 892 (2d Cir. 1977); see also Matson Navigation Co. v.
U.S. Dep’t of Transp., 895 F.3d 799, 803 (D.C. Cir. 2018) (“The time limit is jurisdictional in
nature, and may not be enlarged or altered by the courts.” (internal quotation marks omitted)).

        As alleged, the relevant regulations governing the WEA system were adopted on
November 1, 2016. Am. Compl. ¶ 46; see also Wireless Emergency Alerts; Amendments to
Rules Regarding the Emergency Alert System, 81 Fed. Reg. 75710 (Nov. 1, 2016); Report and
Order in PS Docket No. 15-91, No. 15-94, FCC 16-127 (Sept. 29, 2016). The Waiver Order was
adopted and released on July 20, 2018. See Am. Compl. ¶ 19. The proper route for judicial
review was a petition for review filed in the court of appeals within 60 days of the order (in the
case of the Waiver Order) or of publication in the Federal Register (with respect to the
November 2016 regulations). After that time period has elapsed, the proper procedure is either to
petition the FCC for a declaratory ruling, 47 C.F.R. § 1.2, or to initiate a new rulemaking
proceeding, 47 C.F.R. § 1.401. See FCC v. ITT World Commc’ns Inc., 466 U.S. 463, 468 n.5
(1984). Because Plaintiffs filed this action in federal district court on September 26, 2018, more
than 60 days after the relevant FCC action, this Court lacks jurisdiction.

Plaintiffs Fail to State a Plausible, Non-Conclusory Claim for Relief

        To survive a Rule 12(b)(6) motion to dismiss for failure to state a claim, the Amended
Complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that
is plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007)). “Factual allegations must be enough to raise a right to
relief above the speculative level.” Twombly, 550 U.S. at 555.

        Stripped of its conclusory statements and blockquotes from statutes and regulations, the
Amended Complaint is long on speculation but devoid of concrete allegations about Government
misconduct. The “harm” alleged from the October 2018 test — which Plaintiffs knew was just a
test — was an “audio alarm” that subjectively caused Plaintiffs “embarrassment” or
“disrupti[on].” Am. Compl. ¶¶ 24–27. Nor do Plaintiffs allege that the test message itself — the
contents of which they knew in advance — was ideological or unacceptable. Cf. Wooley v.
Maynard, 430 U.S. 705, 714 (1977) (state forced individual’s car “to be an instrument for
fostering public adherence to an ideological point of view he finds unacceptable”). And as
discussed above, with respect to future Presidential Alerts, Plaintiffs can only speculate as to
whether and when such an alert would issue, and whether such message would be “potentially
traumatizing” or ideological. The Amended Complaint thus fails to state a claim to relief that is
plausible on its face.
         Case 1:18-cv-08828-KPF Document 51 Filed 03/20/19 Page 4 of 4
The Honorable Katherine Polk Failla
Page 4

Conclusion

       For the foregoing reasons, Plaintiffs’ amended complaint should be dismissed.

       We thank the Court for its consideration of this letter.

                                                Respectfully submitted,

                                                GEOFFREY S. BERMAN
                                                United States Attorney for the
                                                Southern District of New York

                                           By: s/ Anthony J. Sun
                                               ANTHONY J. SUN
                                               Assistant United States Attorney
                                               86 Chambers St., 3rd Floor
                                               New York, New York 10007
                                               (212) 637-2810

cc:    (via ECF)
       All counsel of record
